The plaintiff in error, hereinafter called defendant, was convicted in the county court of Stephens county on a charge of having the unlawful possession *Page 124 
of intoxicating liquor, and was sentenced to pay a fine of $400 and to serve 30 days in the county jail.
The record discloses that at the time charged certain officers with a search warrant searched the residence of defendant, and found a half-gallon jar more than half full of liquor and some wine. The defendant did not take the stand and offered no testimony other than that of the justice of the peace who issued the search warrant upon the question of the validity of the search warrant. Defendant questions the validity of the search of his residence under the search warrant in the case and the competency of the evidence of the state. If the search warrant had been materially altered, the burden was on defendant to establish such fact. This he has not done. The case for the state is not strong, but we are not prepared to say there is not sufficient evidence to sustain the verdict and judgment. The amount of fine assessed under the record before us appears excessive.
The judgment is modified by reducing the fine to $200, and, as modified, the case is affirmed.
DAVENPORT, P. J., and CHAPPELL, J., concur.